


EXHIBIT 10
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES
______________________________


MATERIAL CONTRACTS




The following documents of Navistar International Corporation, its principal
subsidiary Navistar, Inc., and its indirect subsidiary Navistar Financial
Corporation are incorporated herein by reference.


10.1


 
Pooling and Servicing Agreement dated as of June 8, 1995, among Navistar
Financial Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Chemical Bank, as 1990 Trust Trustee, and The Bank of New York, as
Master Trust Trustee. Filed as Exhibit 4.1 to Navistar Financial Securities
Corporation's Form 8-K dated and filed December 12, 2003. Commission File No.
033-87374.
 
 
 
10.2


 
First Amendment to the Pooling and Servicing Agreement dated as of September 12,
1995, among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller and The Bank of New York, as Master Trust
Trustee. Filed as Exhibit 10.103 to Navistar Financial Corporation's Form 10-K
dated and filed December 10, 2007. Commission File No. 001-04146.
 
 
 
10.3


 
Second Amendment to the Pooling and Servicing Agreement dated as of March 27,
1996, among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller and The Bank of New York, as Master Trust
Trustee. Filed as Exhibit 10.104 to Navistar Financial Corporation's Form 10-K
dated and filed December 10, 2007. Commission File No. 001-04146.
 
 
 
10.4


 
Third Amendment to the Pooling and Servicing Agreement dated as of July 17,
1998, among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller and The Bank of New York, as Master Trust
Trustee. Filed as Exhibit 10.105 to Navistar Financial Corporation's Form 10-K
dated and filed December 10, 2007. Commission File No. 001-04146.
 
 
 
10.5


 
Fourth Amendment to the Pooling and Servicing Agreement dated as of June 2,
2000, among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller and The Bank of New York, as Master Trust
Trustee. Filed as Exhibit 4.7 to Navistar Financial Securities Corporation's
Form S-3/A dated and filed June 12, 2000. Commission File No. 333-32960.
 
 
 
10.6


 
Fifth Amendment to the Pooling and Servicing Agreement dated as of July 13,
2000, among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller and The Bank of New York, as Master Trust
Trustee. Filed as Exhibit 4.2 to Navistar Financial Dealer Note Master Trust's
Form 8-K dated July 13, 2000 and filed July 14, 2000. Commission File No.
033-36767-03.
 
 
 
10.7


 
Sixth Amendment to the Pooling and Servicing Agreement dated as of October 31,
2003, among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller and The Bank of New York, as Master Trust
Trustee. Filed as Exhibit 4.7 to Navistar Financial Dealer Note Master Owner
Trust's Form S-3/A dated and filed December 23, 2003. Commission File
No. 333-104639-01.
 
 
 
10.8


 
Seventh Amendment to the Pooling and Servicing Agreement dated as of June 10,
2004, among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller and The Bank of New York, as Master Trust
Trustee. Filed as Exhibit 4.6 to Navistar Financial Dealer Note Master Owner
Trust's Form 8-K dated June 10, 2004 and filed June 14, 2004. Commission File
No. 333-104639-01.
 
 
 
10.9


 
Eighth Amendment to the Pooling and Servicing Agreement dated as of November 10,
2009, among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller and The Bank of New York Mellon, as Master
Trust Trustee. Filed as Exhibit 10.2 to Navistar Financial Corporation Form 8-K
dated and filed November 17, 2009. Commission File No. 001-04146.
 
 
 
10.10


 
Ninth Amendment to the Pooling and Servicing Agreement, dated July 31, 2010,
among Navistar Financial Securities Corporation, as Seller, Navistar Financial
Corporation, as Servicer and The Bank of New York Mellon, as Master Trust
Trustee. Filed as Exhibit 10.1 to Form 8-K dated and filed August 3, 2010.
Commission File No. 001-09618.
 
 
 
10.11


  
Pooling and Servicing Agreement, dated November 2, 2011, by and among Navistar
Financial Corporation, as Servicer, Navistar Financial Securities Corporation,
as Depositor, and Navistar Financial Dealer Note Master Owner Trust II, as
Issuing Entity. Filed as Exhibit 10.6 to the Form 8-K dated and filed on
November 7. 2011. Commission File No. 001-09618.
 
 
 
10.12


  
Series 2004-1 Supplement to the Pooling and Servicing Agreement, dated as of
June 10, 2004, by and among Navistar Financial Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller, and the Bank of New York,
as Master Trust Trustee on behalf of the Series 2004-1 Certificateholders. Filed
as Exhibit 4.1 to Navistar Financial Dealer Note Master Owner Trust's Form 8-K
on June 14, 2004. Commission File No. 333-104639-01.
 
 
 


E-4

--------------------------------------------------------------------------------




10.13


  
Amendment No. 1 to the Series 2004-1 Supplement to the Pooling and Servicing
Agreement, dated as of November 10, 2009, by and among Navistar Financial
Corporation, as Servicer, Navistar Financial Securities Corporation, as Seller,
and the Bank of New York, as Master Trust Trustee on behalf of the Series 2004-1
Certificateholders. Filed as Exhibit 10.3 to Navistar Financial Corporation's
Form 8-K dated and filed November 17, 2009. Commission File No. 001-04146.
 
 
 
10.14


  
Series 2011-1 Supplement to the Pooling and Servicing Agreement, dated November
2, 2011, by and among Navistar Financial Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller, and The Bank of New York Mellon, as
Master Trust Trustee. Filed as Exhibit 10.1 to the Form 8-K dated and filed on
November 7. 2011. Commission File No. 001-09618.
 
 
 
10.15


  
Note Purchase Agreement, dated as of April 16, 2010, among Navistar Financial
Services Corporation, Navistar Financial Corporation, Kitty Hawk Funding
Corporation, as a Conduit Purchaser, Liberty Street Funding LLC, as a Conduit
Purchaser, The Bank of Nova Scotia, as a Managing Agent and a Committed
Purchaser, and Bank of America, National Association, as a Managing Agent, the
Administrative Agent and a Committed Purchaser. Filed as Exhibit 10.2 to
Navistar Financial Corporation's Form 8-K dated and filed on April 21, 2010.
Commission File No. 001-04146.
 
 
 
10.16


  
First Amendment dated as of June 21, 2010 to the Note Purchase Agreement among
Navistar Financial Securities Corporation, as Seller, Navistar Financial
Corporation, as Servicer, Kitty Hawk Funding Corporation, as a Conduit
Purchaser, Liberty Street Funding LLC, as a Conduit Purchaser, The Bank of Nova
Scotia, as a Managing Agent and a Committed Purchaser, and Bank of America,
National Association, as a Managing Agent. Filed as Exhibit 10.113 to Quarterly
Report on Form 10-Q dated September 7, 2010 and filed September 8, 2010.
Commission File No. 001-09618.
 
 
 
10.17


  
Second Amendment dated August 4, 2010 to the Note Purchase Agreement among
Navistar Financial Securities Corporation, as Seller, Navistar Financial
Corporation, as Servicer, Kitty Hawk Funding Corporation, as a Conduit
Purchaser, Liberty Street Funding LLC, as a Conduit Purchaser, The Bank of Nova
Scotia, as a Managing Agent and a Committed Purchaser, and Bank of America,
National Association, as a Managing Agent. Filed as Exhibit 10.1 to Form 8-K
dated and filed August 5, 2010. Commission File No. 001-09618.
 
 
 
10.18


  
Third Amendment to the Note Purchase Agreement dated July 19, 2011, among
Navistar Financial Securities Corporation, as Seller, Navistar Financial
Corporation, as Servicer, Liberty Street Funding LLC, as a Conduit Purchaser,
The Bank of Nova Scotia, as a Managing Agent and a Committed Purchaser, and Bank
of America, National Association, as a Managing Agent. Filed as Exhibit 10.1 to
the Form 8-K dated and filed on July 20. 2011. Commission File No. 001-09618.
 
 
 
10.19


  
Master Owner Trust Agreement dated as of June 10, 2004, between Navistar
Financial Securities Corporation, as Seller and Chase Manhattan Bank USA, N.A.
as Master Owner Trust Trustee. Filed as Exhibit 4.5 to Navistar Financial Dealer
Note Master Owner Trust's Form 8-K dated June 10, 2004 and filed June 14, 2004.
Commission File No. 333-104639-01.
 
 
 
10.20


  
Amendment No. 1 dated November 10, 2009 to the Master Owner Trust Agreement
dated as of June 10, 2004, between Navistar Financial Securities Corporation, as
Seller and Deutsche Bank Trust Company Delaware (as successor-in-interest to
Chase Manhattan Bank USA, N.A.) as Master Owner Trust Trustee. Filed as Exhibit
10.4 to Navistar Financial Corporation's Form 8-K dated and filed November 17,
2009. Commission File No. 001-04146.
 
 
 
10.21


 
Trust Agreement, dated November 2, 2011, between Navistar Financial Securities
Corporation, as Depositor, and Deutsche Bank Trust Company Delaware, as Owner
Trustee. Filed as Exhibit 10.2 to the Form 8-K dated and filed on November 7.
2011. Commission File No. 001-09618.
 
 
 
10.22


 
Indenture, dated as of June 10, 2004, between Navistar Financial Dealer Notes
Master Owner Trust, as Issuer and the Bank of New York, as Indenture Trustee.
Filed as Exhibit 4.2 to Navistar Financial Dealer Note Master Owner Trust's Form
8-K dated June 10, 2004 and filed June 14, 2004. Commission File No.
333-104639-01.
 
 
 
10.23


  
Indenture, dated November 2, 2011, between Navistar Financial Dealer Note Master
Owner Trust II, as Issuing Entity, and The Bank of New York Mellon, as Indenture
Trustee. Filed as Exhibit 10.3 to the Form 8-K dated and filed on November 7.
2011. Commission File No. 001-09618.
 
 
 
10.24


  
Series 2009-1 Indenture Supplement dated November 10, 2009, to the Indenture
dated June 10, 2004, between Navistar Financial Dealer Note Master Owner Trust,
as Issuer, and The Bank of New York Mellon, as Indenture Trustee. Filed as
Exhibit 10.1 to Navistar Financial Corporation's Form 8-K dated and filed
November 17, 2009. Commission File No. 001-04146.
 
 
 
10.25


  
Series 2010-1 Indenture Supplement dated February 12, 2010 to the Indenture
dated June 10, 2004, between Navistar Financial Dealer Note Master Owner Trust,
as Issuer, and the Bank of New York Mellon, as Indenture Trustee. Filed as
Exhibit 10.1 to Navistar Financial Corporation's Form 8-K dated and filed
February 16, 2010. Commission File No. 001-04146.
 
 
10.26


  
Series 2010-VFN Indenture Supplement, dated April 16, 2010, to the Indenture,
dated as of June 10, 2004, between Navistar Financial Dealer Note Master Owner
Trust, as Issuer, and The Bank of New York Mellon, as Indenture Trustee. Filed
as Exhibit 10.1 to Navistar Financial Corporation's Form 8-K dated and filed on
April 21, 2010. Commission File No. 001-04146.
 
 
 
10.27


  
Amendment No. 1 to the Series 2010-VFN Indenture Supplement dated July 19, 2011,
between Navistar Financial Dealer Note Master Owner Trust, as Issuer, and The
Bank of New York Mellon, as Indenture Trustee. Filed as Exhibit 10.2 to the Form
8-K dated and filed on July 20, 2011. Commission File No. 001-09618.
 
 
 
10.28


  
Series 2011-1 Indenture Supplement to the Indenture dated November 2, 2011,
between Navistar Financial Dealer Note Master Owner Trust II, as Issuing Entity,
and The Bank of New York Mellon, a New York banking corporation, as Indenture
Trustee. Filed as Exhibit 10.4 to the Form 8-K dated and filed on November 7.
2011. Commission File No. 001-09618.
 
 
 
10.29


  
Omnibus Transfer and Termination Agreement, dated November 2, 2011, by and among
Navistar Financial Corporation, Navistar Financial Securities Corporation,
Navistar, Inc. The Bank of New York Mellon, as 1995 Trust Trustee and Indenture
Trustee, Wells Fargo Bank, National Association, as backup servicer, and
Navistar Financial Dealer Note Master Owner Trust II. Filed as Exhibit 10.5 to
the Form 8-K dated and filed on November 7. 2011. Commission File No. 001-09618.
 
 
 


E-5

--------------------------------------------------------------------------------




*10.30


  
Navistar International Corporation 1994 Performance Incentive Plan, as amended.
Filed as Exhibit 10.31 to Form 10-Q for the period ended January 31, 2002, which
was dated and filed March 11, 2002. Commission File No. 001-09618.
 
 
*10.31


  
Navistar International Corporation 1998 Supplemental Stock Plan, as amended and
supplemented by the Restoration Stock Option Program. Filed as Exhibit 10.32 to
Form 10-Q for the period ended January 31, 2002, which was dated and filed March
11, 2002 Commission File No. 001-09618.
 
 
*10.32


  
Board of Directors resolution amending the 1994 Performance Incentive Plan, the
1998 Supplemental Stock Plan and the 1998 Non-Employee Director Stock Option
Plan to prohibit the repricing and discounting of options. Filed as Exhibit
10.36 to Form 10-K for the period ended October 31, 2003, which was dated
December 18, 2003 and filed December 19, 2003. Commission File No. 001-09618.
 
 
*10.33


  
Navistar International Corporation 1998 Non-Employee Director Stock Option Plan,
as amended. Filed as Exhibit 10.1 to Form S-8 dated April 19, 2002 and filed
April 23, 2002. Registration No. 333-86754.
 
 
*10.34


  
Board of Directors resolution terminating the 1998 Non-Employee Directors Plan.
Filed as Exhibit 10.39 to Form 10-Q for the period ended April 30, 2004, which
was dated and filed June 9, 2004. Commission File No. 001-09618.
 
 
*10.35
&10.36


  
Compensation Committee and Board of Directors resolutions approving certain
technical amendments to Navistar's 1994 Performance Incentive Plan, 1998
Supplemental Stock Plan, 1998 Interim Stock Plan, 1998 Non-Employee Directors
Stock Option Plan and 2004 Performance Incentive Plan. Filed as Exhibits 10.69
and 10.70 to Form 8-K dated and filed April 20, 2007. Commission File No.
001-09618.
 
 
*10.37
&10.38


  
Compensation Committee and Board of Directors resolutions approving certain
change of control amendments to Navistar's 2004 Performance Incentive Plan, 1998
Non-Employee Directors Stock Option Plan, 1988 Non-Employee Directors Stock
Option Plan, 1994 Performance Incentive Plan, 1998 Supplemental Stock Plan and
1998 Interim Stock Plan. Filed as Exhibits 10.72 and 10.73 to Form 8-K dated and
filed June 22, 2007. Commission File No. 001-09618.
 
 
 
*10.39


  
Form of Indemnification Agreement which is executed with all non-employee
directors dated December 11, 2007. Filed as Exhibit 10.93 to Form 10-K for the
period ended October 31, 2007, which was dated and filed May 29, 2008.
Commission File No. 001-09618.
 
 
*10.40


  
Board of Directors resolution approving an additional retainer for the lead
director of the Board of Directors. Filed as Exhibit 10.94 to Form 10-K for the
period ended October 31, 2007, which was dated and filed May 29, 2008.
Commission File No. 001-09618.
 
 
 
*10.41


  
Navistar, Inc. Supplemental Executive Retirement Plan, as amended and restated
effective as of January 1, 2005 (including amendment through July 31, 2008).
Filed as Exhibit 10.82 to Quarterly Report on Form 10-Q for the period ended
July 31, 2008, which was dated and filed on September 3, 2008. Commission File
No. 001-09618.
 
 
*10.42


  
Navistar, Inc. Managerial Retirement Objective Plan, as amended and restated
effective as of January 1, 2005 (including amendments through July 31, 2008).
Filed as Exhibit 10.83 to Quarterly Report on Form 10-Q for the period ended
July 31, 2008, which was dated and filed on September 3, 2008. Commission File
No. 001-09618. In December 2008, the Navistar Financial Corporation Managerial
Retirement Objective Plan was merged with and into the Navistar, Inc. Managerial
Retirement Objective Plan without requiring material modifications to the
Navistar, Inc. Managerial Retirement Objective Plan as the plans were
substantially identical.
 
 
*10.43


  
Navistar, Inc. Supplemental Retirement Accumulation Plan, effective as of
January 31, 2008 (including amendments through July 31, 2008). Filed as Exhibit
10.85 to Quarterly Report on Form 10-Q for the period ended July 31, 2008, which
was dated and filed on September 3, 2008. Commission File No. 001-09618.
 
 
*10.44


  
Form of Incentive Stock Option Award Agreement. Filed as Exhibit 10.87 to
Quarterly Report on Form 10-Q for the period ended July 31, 2008, which was
dated and filed on September 3, 2008. Commission File No. 001-09618.
 
 
*10.45


  
Form of Supplement to Incentive Stock Option Award Agreement. Filed as Exhibit
10.79 to Annual Report on Form 10-K for the period ended October 31, 2010, which
was dated and filed on December 22, 2010. Commission File No. 001-09618.
 
 
 
*10.46


  
Form of Non-Qualified Stock Option Award Agreement. Filed as Exhibit 10.89 to
Quarterly Report on Form 10-Q for the period ended July 31, 2008, which was
dated and filed on September 3, 2008. Commission File No. 001-09618.
 
 
*10.47


  
Form of Supplement to Non-Qualified Stock Option Award Agreement. Filed as
Exhibit 10.80 to Annual Report on Form 10-K for the period ended October 31,
2010, which was dated and filed on December 22, 2010. Commission File No.
001-09618.
 
 
 
*10.48


  
Form of Restoration Stock Option Award Agreement. Filed as Exhibit 10.91 to
Quarterly Report on Form 10-Q for the period ended July 31, 2008, which was
dated and filed on September 3, 2008. Commission File No. 001-09618.
 
 
*10.49


  
Form of Supplement to Restoration Stock Option Award Agreement. Filed as Exhibit
10.81 to Annual Report on Form 10-K for the period ended October 31, 2010, which
was dated and filed on December 22, 2010. Commission File No. 001-09618.
 
 
 
*10.50


  
Form of Non-Employee Director Stock Option Award Agreement. Filed as Exhibit
10.93 to Quarterly Report on Form 10-Q for the period ended July 31, 2008, which
was dated and filed on September 3, 2008. Commission File No. 001-09618.
 
 
 
*10.51


 
Form of Supplement to Non-Employee Director Stock Option Award Agreement. Filed
as Exhibit 10.82 to Annual Report on Form 10-K for the period ended October 31,
2010, which was dated and filed on December 22, 2010. Commission File No.
001-09618.
 
 
 


E-6

--------------------------------------------------------------------------------




*10.52


 
Form of Restricted Stock Award Agreement. Filed as Exhibit 10.95 to Quarterly
Report on Form 10-Q for the period ended July 31, 2008, which was dated and
filed on September 3, 2008. Commission File No. 001-09618.
 
 
*10.53


  
Form of Deferred Share Unit Certificate. Filed as Exhibit 10.97 to Quarterly
Report on Form 10-Q for the period ended July 31, 2008, which was dated and
filed on September 3, 2008. Commission File No. 001-09618.
 
 
*10.54


  
Board of Directors resolution amending the 1998 Non-Employee Director Stock
Option Plan to permit net settlement of shares. Filed as Exhibit 10.98 to
Quarterly Report on Form 10-Q for the period ended July 31, 2008, which was
dated and filed on September 3, 2008. Commission File No. 001-09618.
 
 
*10.55


  
Compensation Committee resolutions amending the Navistar's 1994 Performance
Incentive Plan, 1998 Interim Stock Plan, 1998 Supplemental Stock Plan, 2004
Performance Incentive Plan and the 1998 Non-Employee Director Stock Option Plan,
to permit net settlement of shares. Filed as Exhibit 10.99 to Quarterly Report
on Form 10-Q for the period ended July 31, 2008, which was dated and filed on
September 3, 2008. Commission File No. 001-09618.
 
 
*10.56


  
Form of Restricted Stock Unit Award Notice and Agreement. Filed as Exhibit
10.101 to Quarterly Report on Form 10-Q for the period ended July 31, 2008,
which was dated and filed on September 3, 2008. Commission File No. 001-09618.
 
 
*10.57


  
Form of Premium Share Unit Certificate, as amended. Filed as Exhibit 10.80 to
Annual Report on Form 10-K for the period ended October 31, 2008, which was
dated and filed on December 30, 2008. Commission File No. 001-09618.
 
 
*10.58


  
Form of Premium Share Deferral Election Form. Filed as Exhibit 10.81 to Annual
Report on Form 10-K for the period ended October 31, 2008, which was dated and
filed on December 30, 2008. Commission File No. 001-09618.
 
 
*10.59


  
Navistar International Corporation Non-Employee Directors' Deferred Fee Plan, as
amended and restated December 16, 2008. Filed as Exhibit 10.83 to Annual Report
on Form 10-K for the period ended October 31, 2008, which was dated and filed on
December 30, 2008. Commission File No. 001-09618.
 
 
*10.60


  
Compensation Committee and Board of Directors approval of 2009 long term
incentive equity grant awards to non-employee directors and named executive
officers. Filed as Exhibit 10.85 to Annual Report on Form 10-K for the period
ended October 31, 2008, which was dated and filed on December 30, 2008.
Commission File No. 001-09618.
 
 
*10.61


  
First Amendment to the Navistar, Inc. Supplemental Retirement Accumulation Plan.
Filed as Exhibit 10.86 to Annual Report on Form 10-K for the period ended
October 31, 2008, which was dated and filed on December 30, 2008. Commission
File No. 001-09618.
 
 
*10.62


  
Navistar International Corporation Amended and Restated Executive Stock
Ownership Program dated January 9, 2009. Filed as Exhibit 10.98 to Quarterly
Report on Form 10-Q for the period ended January 31, 2009, which was dated and
filed on March 11, 2009. Commission File No. 001-09618.
 
 
*10.63


  
Compensation Committee and Board of Director resolutions amending the Navistar
1998 Non-Employee Director Stock Option Plan, the Navistar 1988 Non-Employee
Director Stock Option Plan, the Navistar 1994 Performance Incentive Plan, the
Navistar 1998 Interim Stock Plan and the Navistar 1998 Supplemental Stock Plan.
Filed as Exhibit 10.99 to Quarterly Report on Form 10-Q for the period ended
January 31, 2009, which was dated and filed on March 11, 2009. Commission File
No. 001-09618.
 
 
 
10.64


  
Identical Forms of a (1) Base Call Option Transaction Confirmation, (2) Side
Letter Agreement to the Base Call Option Transaction Confirmation, (3) Base
Warrants Confirmation and (4) Side Letter Agreement to Base Warrants
Confirmation, all dated October 22, 2009, were entered into between Navistar
International Corporation and each of JPMorgan Chase Bank, National Association,
Credit Suisse International, Deutsche Bank AG and Bank of America, N.A. in
connection with certain convertible note hedge transactions. Copies of these
agreements were filed as Exhibit 10.1(a) - 10.1(h) and 10.2(a) - 10.2(h) to
Current Report on Form 8-K dated and filed October 28, 2009. Commission File No.
001-09618. On October 28, 2009, Navistar International Corporation entered into
additional (1) Base Call Option Transaction Confirmation, (2) Side Letter
Agreement to the Base Call Option Transaction Confirmation, (3) Base Warrants
Confirmation and (4) Side Letter Agreement to Base Warrants Confirmation with
Credit Suisse International in respect of the issuance of an additional
$20,000,000 of convertible notes. Navistar International Corporation has not
filed these additional agreements in reliance upon Instruction 2 to Item 601 of
Regulation S-K in that each is substantially identical in all material respects
to those agreements previously filed.
 
 
 
*10.65


  
Navistar International Corporation 2004 Performance Incentive Plan, Amended and
Restated as of April 19, 2010 (marked to indicate all changes from the
December 15, 2009 version). Filed as Exhibit 10.109 to Quarterly Report on Form
10-Q dated June 8, 2010 and filed June 9, 2010. Commission File No. 001-09618.
 
 
 
*10.66


  
Form of Amended and Restated CEO Executive Severance Agreement dated January 1,
2010. Filed as Exhibit 10.9 to Form 8-K dated and filed December 18, 2009.
Commission File No. 001-09618.
 
 
*10.67


  
Form of Amended and Restated Executive Severance Agreement with all executive
officers other than the CEO dated January 1, 2010. Filed as Exhibit 10.10 to
Form 8-K dated and filed December 18, 2009. Commission File No. 001-09618.
 
 
10.68


  
Second Amended and Restated Credit Agreement, dated as of December 2, 2011, by
and among Navistar Financial Corporation, a Delaware corporation, and Navistar
Financial, S.A. de C.V., Sociedad Financiera De Objeto Multiple, Entidad No
Regulada, a Mexican corporation, as borrowers, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, Bank of America, N.A., as
syndication agent, and Citibank, N.A., as documentation agent. Filed as Exhibit
10.1 to Form 8-K dated and filed December 7, 2011. Commission File No.
001-09618.
 
 
10.69


 
Third Amended and Restated Parents' Side Agreement, dated as of December 2,
2011, by and between Navistar International Corporation, a Delaware corporation,
and Navistar, Inc. (formerly known as International Truck and Engine
Corporation), a Delaware corporation, for the benefit of the lenders from time
to time party to the Second Amended and Restated Credit Agreement. Filed as
Exhibit 10.3 to Form 8-K dated and filed December 7, 2011. Commission File No.
001-09618.
 
 


E-7

--------------------------------------------------------------------------------




10.70


  
Third Amended and Restated Parent Guarantee, dated as of December 2, 2011, by
Navistar International Corporation, a Delaware corporation, in favor of JPMorgan
Chase Bank, N.A., as administrative agent for the lenders party to the Second
Amended and Restated Credit Agreement. Filed as Exhibit 10.2 to Form 8-K dated
and filed December 7, 2011. Commission File No. 001-09618.
 
 
10.71


  
Amended and Restated Security, Pledge and Trust Agreement dated as of July 1,
2005, between Navistar Financial Corporation and Deutsche Bank Trust Company
Americas, as Trustee, pursuant to the terms of the Credit Agreement. Filed as
Exhibit 10.02 to Navistar Financial Corporation's Form 8-K dated and filed
July 1, 2005. Commission File No. 001-04146.
 
 
10.72


  
First Amendment, dated as of December 16, 2009, to the Amended and Restated
Security, Pledge and Trust Agreement, dated as of July 1, 2005, between Navistar
Financial Corporation, a Delaware corporation, and Deutsche Bank Trust Company
Americas, a corporation duly organized and existing under the laws of the State
of New York, acting individually and as trustee for the holders of the secured
obligations under the Amended and Restated Credit Agreement. Filed as Exhibit
10.4 to Navistar Financial Corporation's Form 8-K dated and filed December 18,
2009. Commission File No. 001-04146.
 
 
10.73


 
Second Amendment, dated as of December 2, 2011, to the Amended and Restated
Security, Pledge and Trust Agreement, dated as of July 1, 2005, between Navistar
Financial Corporation, a Delaware corporation, and Deutsche Bank Trust Company
Americas, a corporation duly organized and existing under the laws of the State
of New York, acting individually and as trustee for the holders of the secured
obligations under the Second Amended and Restated Credit Agreement. Filed as
Exhibit 10.4 to Form 8-K dated and filed December 7, 2011. Commission File No.
001-09618.
 
 
 
10.74


  
Amended and Restated Intercreditor Agreement, dated as of December 2, 2011, by
and among Navistar Financial Corporation, a Delaware corporation, Wells Fargo
Equipment Finance, Inc., a Minnesota corporation, Deutsche Bank Trust Company
Americas, a corporation duly organized and existing under the laws of the State
of New York, acting individually and as trustee for the holders of the secured
obligations under the Second Amended and Restated Credit Agreement, and JPMorgan
Chase Bank, N.A., as administrative agent for the lenders party to the Second
Amended and Restated Credit Agreement. Filed as Exhibit 10.5 to Form 8-K dated
and filed December 7, 2011. Commission File No. 001-09618.
 
 
*10.75


  
Compensation Committee and Board of Directors approval of 2010 long term
incentive equity grant awards to non-employee directors and named executive
officers. Filed as Exhibit 10.104 to Form 10-K dated and filed December 21,
2009. Commission File No. 001-09618.
 
 
*10.76


  
Form of Cash Settled Restricted Stock Unit Award Notice and Agreement. Filed as
Exhibit 10.106 to Quarterly Report on Form 10-Q dated and filed March 9, 2010.
Commission File No. 001-09618.
 
 
*10.77


  
Nominating and Governance Committee and Board of Directors approval of changes
to non-employee director compensation. Filed as Exhibit 10.112 to Quarterly
Report on Form 10-Q dated September 7, 2010 and filed September 8, 2010.
Commission File No. 001-09618.
 
 
 
*10.78


  
Nominating and Governance Committee and Board of Directors approval of changes
to non-employee director compensation. Filed as Exhibit 10.81 to Quarterly
Report on Form 10-Q dated and filed September 7, 2011. Commission File No.
001-09618.
 
 
10.79


  
Loan Agreement for the IFA Bonds dated as of October 1, 2010 between Navistar
International Corporation and the Illinois Finance Authority (“IFA”) (including
as an exhibit thereto, a copy of the Indenture relating to the IFA Bonds dated
October 1, 2010 between the IFA and Citibank, N.A., as the Trustee, in order to
provide all of the defined terms and other applicable provisions used in the
Loan Agreement that are otherwise contained in the Indenture). Filed as Exhibit
10.1(a) to Form 8-K dated and filed October 27, 2010. Commission File No.
001-09618.
 
 
 
10.80


 
Loan Agreement for the Cook County Bonds dated as of October 1, 2010 by and
between Navistar International Corporation and The County of Cook, Illinois
(including as an exhibit thereto a copy of the Indenture relating to the Cook
County Bonds dated October 1, 2010 by and between The County of Cook, Illinois
and Citibank, N.A., as the Trustee, in order to provide all of the defined terms
and other applicable provisions used in the Loan Agreement that are otherwise
contained in the Indenture). Filed as Exhibit 10.1(b) to Form 8-K dated and
filed October 27, 2010. Commission File No. 001-09618.
 
 
 
10.81


  
Bond Guarantee in respect of the IFA Bonds dated as of October 1, 2010 from
Navistar, Inc. to Citibank, N.A., as the Trustee. Filed as Exhibit 10.2(a) to
Form 8-K dated and filed October 27, 2010. Commission File No. 001-09618.
 
 
10.82


  
Bond Guarantee in respect of the Cook County Bonds dated as of October 1, 2010
from Navistar, Inc. to Citibank, N.A., as the Trustee. Filed as Exhibit 10.2(b)
to Form 8-K dated and filed October 27, 2010. Commission File No. 001-09618.
 
 
10.83


  
Definitive Loan Agreement dated October 18, 2011, Relating to Our Five-Year
Senior Inventory Secured, Asset-Based Revolving Credit Facility. Filed as
Exhibit 10.1 to Form 8-K/A dated and filed October 26, 2011. Commission File No.
001-09618.
 
 
 
10.84


  
Agreement, dated November 14, 2011, by and among Navistar International
Corporation, Icahn Partners LP, Icahn Partners Master Fund LP, Icahn Partners
Master Fund II L.P., Icahn Partners Master Fund III L.P., High River Limited
Partnership, Carl C. Icahn and certain other entities signatory thereto. Filed
as Exhibit 10.1 to Form 8-K dated and filed November 15, 2011. Commission
File No. 001-09618.
 
 
 
*10.85


  
Annual Incentive Award Plan Criteria for fiscal year 2011 for named executive
officers. Filed as Exhibit 10.1 to Current Report on Form 8-K dated and filed
December 16, 2010. Commission File No. 001-09618.
 
 
*10.86


  
Fiscal Year 2011 Long-Term Equity Grant award description to non-employee
directors and named executive officers. Filed as Exhibit 10.2 to Current Report
on Form 8-K dated and filed on December 16, 2010. Commission File No. 001-09618.
 
 
*10.87


  
Form of Cash Settled Performance-Based Stock Unit Award Notice and Agreement.
Filed as Exhibit 10.3 to Current Report on Form 8-K dated and filed December 16,
2010. Commission File No. 001-09618.
 
 
 


E-8

--------------------------------------------------------------------------------




*10.88


 
Annual Incentive Award Plan Criteria for fiscal year 2012 for named executive
officers. Filed as Exhibit 10.1 to Current Report on Form 8-K dated and filed
December 19, 2011. Commission File No. 001-09618.
 
 
 
*10.89


 
Non-Employee Director Stock Option Grants. Filed as Exhibit 10.2 to Current
Report on Form 8-K dated and filed on December 19, 2011. Commission File No.
001-09618.

______________________________
*
Indicates a management contract or compensatory plan or arrangement required to
be filed or incorporated by reference as an exhibit to this report.




























































E-9